Citation Nr: 9930160
Decision Date: 02/09/00	Archive Date: 09/08/00

DOCKET NO. 97-24 152               DATE FEB 09, 2000

On appeal from the

Department of Veterans Affairs Regional Office in Phoenix, Arizona

ORDER

The following corrections are made in a decision issued by the
Board in this case in October 1999:

On page 11 delete the last paragraph.

On page 13, line 3 delete "headaches or head injury or any."

On page 15, delete numbered paragraph 3.

On page 15, change numbered paragraph 4 to numbered paragraph 3.

On page 16, in numbered paragraph 5, line 2, delete "a head and."

On page 16, change numbered paragraph 5 to numbered paragraph 4.

Mark D. Hindin, 
Member, Board of Veterans' Appeals


Citation Nr: 9930160	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for chest wall 
syndrome.

4.  Entitlement to an original compensable evaluation for 
hemorrhoids.

5.  Entitlement to an original evaluation in excess of 20 
percent for cervical strain with minimal left C3-4 foramen 
narrowing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and January 1997 rating 
determinations of the Phoenix Department of Veterans Affairs 
(VA) Regional Office (RO).  That decision in part denied 
entitlement to service connection for residuals of a head 
injury, back injury, and chest wall syndrome, and granted 
service connection for hemorrhoids evaluated as 
noncompensable.  The grant of service connection ,and the 
noncompensable evaluation were effective the day following 
separation from service, in July 1995. 

At his July 1997 personal hearing, the veteran withdrew the 
issues of service connection for residuals of exposure to 
Chernobyl radiation and exposure to asbestos fire.  He also 
requested that the issues of service connection for compound 
myopic astigmatism of the left eye and simple myopia of the 
right eye, claimed as an eye injury, be withdrawn.  As the 
veteran has requested that these issues be withdrawn, the 
Board will not address them in this decision.  38 C.F.R. 
§ 20.204 (1999) (an appeal may be withdrawn in writing at any 
time prior to the issuance of a Board decision).

As the veteran noted disagreement with the assignment of the 
initial disability evaluations granted in the March 1996 
rating determination and properly perfected his appeal, the 
propriety of the ratings during the time period from his 
separation from service are currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet. App. 119 (1999).  Although the RO had not evaluated 
the veteran's claim in light of Fenderson, the Board finds 
that there has been no due process violation.  That is, the 
RO has considered the appropriate evaluation for the entire 
period since the effective date of the grants of service 
connection.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a 
current headache disorder and service.

2.  There is competent evidence that the veteran had thoracic 
spine and chest wall injuries inservice, and possible current 
thoracic spine or chest wall disorders related to service.

3.  There has been no evidence of large, thrombotic, or 
irreducible hemorrhoids at any time since the effective date 
of the grant of service connection for that disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for residuals of a 
thoracic spine injury is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The claim for service connection for residuals of a chest 
wall injury is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The criteria for an increased (compensable) evaluation 
for hemorrhoids have not been met during any period since the 
effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.114, Diagnostic Code 7336 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999). 

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim for service connection 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).


Headaches

A review of the record demonstrates that the veteran was seen 
with complaints of having been hit in the head on a door in 
April 1979.  The veteran reported having had headaches which 
started in the right temple and moved across the forehead at 
that time.  He also noted that he had been vomiting blood.  
He indicated that he had tried to "drink" his headache 
away.  Physical examination revealed cranial nerves II-XII 
were intact.  Motor examination was within normal limits.  

In November 1993, the veteran was seen with complaints of 
headaches for two weeks.  He noted that his headache was 
right-sided and that it did not seem to go away.  He reported 
taking Advil with no relief.  Physical examination revealed 
that cranial nerves II-XII were grossly intact.  A diagnosis 
of chronic headache-migraine vs. sinus was rendered at that 
time.  

On his April 1995 service separation report of medical 
history, the veteran checked the box indicating that he was 
having or had had frequent or severe headaches.  He reported 
that the headaches were due to stress.  

At his July 1997 hearing, the veteran testified that he 
sustained an inservice head injury when the trunk lid of a 
car hit him in the head while he was removing a mailbag.  The 
veteran reported having had headaches since the time of this 
injury.  He indicated that he only had relief when staying in 
the dark and being totally quiet.  He noted that the 
headaches went right across the frontal portion.  

At the time of a December 1997 VA examination, the veteran 
again reported having been hit in the head with the trunk of 
the car when removing a mailbag.  The veteran indicated that 
he would have headaches approximately three or four times in 
a five day work week.  He noted taking Advil for the pain.  
He described the pain as a low based vibrating tone.  He 
reported that the headache was supra-orbital and that it 
sometimes migrated into the eyes.  The veteran indicated that 
he was unsure if his headaches were related to work.  

Physical examination revealed that cranial nerves II-XII were 
intact.  The tongue was mid-line and the palate elevated 
symmetrically.  The examiner noted that the veteran's 
headaches did not appear to be vascular in nature.  He also 
expressed the opinion that it was difficult to ascertain 
whether the veteran's headaches were related to his inservice 
head injury.  

In the instant case there is competent evidence of an 
inservice head injury and headaches.  Since service there has 
been no diagnosis of a headache disorder, although a VA 
examiner commented on the veteran's headaches.  The examiner 
appears to have been merely commenting on a history related 
by the veteran and did not report the presence of a current 
headache disorder.  Rather the examiner merely commented on 
symptoms reported by the veteran.

Even if the examiner's statement could be read as reporting 
the presence of a current headache disorder, there is no 
competent evidence of a nexus between the inservice injury 
and the purported current headache disorder.  The examiner 
could not relate the current symptomatology to service, and 
there is no other competent evidence relating a current 
headache disorder to service.

The veteran has testified that he has experienced headaches 
ever since the inservice injury.  He is competent to report 
such a continuity of symptomatology, but competent evidence 
would still be needed to relate that continuity to any 
particular currently diagnosed headache disorder.  Clyburn v. 
West, 12 Vet. App. 296 (1999).  In the absence of such nexus 
evidence the Board concludes the claim is not well grounded 
and must be denied.


Thoracic Spine and Chest Wall

A review of the record demonstrates that the veteran 
sustained an injury to his thoracic spine region in April 
1982.  At the time of a follow-up visit, the veteran was 
diagnosed as having a probable strain.  

In November 1994, the veteran reported that he had had chest 
pain since his car had fallen on him a few days earlier.  
Physical examination revealed that the veteran was in obvious 
discomfort.  At the time of a November 30, 1994, follow-up 
visit, the veteran was diagnosed as having a rib 
contusion/fracture, which was healing.  At the time of a 
February 1995 outpatient visit, the veteran was diagnosed as 
having chest wall syndrome from his injury. 

On his April 1995 service separation report of medical 
history, the veteran checked the "yes" box when questioned 
as to whether he had or was having pain or pressure in his 
chest.  

At the time of his May 1997 VA examination, the veteran 
reported having injured his middle thoracic area when he came 
out from under a truck and hit his back on the differential.  
He stated that he had had symptoms off and on since that 
time.  He noted having pain in the middle back two to three 
days per week.  The veteran reported having some weakness and 
fatigability in the thoracic spine region.  Physical 
examination revealed slight tenderness in the right and left 
thoracic musculature at the level of the tip of the scapula.  
There was no pain on midline percussion and no muscle spasm.  
Flexion was to 60 degrees while extension was to 25 degrees.  
Side bending to the right and left was to 20 degrees.  The 
various ranges were performed without complaints of pain.  
The examiner noted that functional impairment in relation to 
all of the factors was considered very minor or minimal.  

At his July 1997 hearing, the veteran testified that he 
injured the thoracic region of his back when crawling out 
from under a vehicle which was being prepared for loading on 
to an airplane.  The veteran reported having had a continuous 
throb throughout that region since the time of that injury.  

The veteran also reported that in 1984, an Oldsmobile Tornado 
that he was working on fell on his chest and that the car had 
to be jacked up to pull him out.  He testified as to having 
had discomfort ever since that time.  The veteran stated that 
he had discomfort in both the frontal portion and the 
thoracic region of his chest.  

In December 1997, the veteran was afforded a VA examination.  
At the time of the examination, the veteran again reported 
having hit his thoracic spine region on the rear differential 
of a large truck.  

Physical examination revealed tenderness over the T9 
vertebrae.  The examiner indicated that the veteran had 
periodic thoracic spine pain of unclear etiology.  He noted 
that as the veteran traced this pain back to his injury, the 
injury might have changed his biomechanics over the course of 
time, which might have developed into arthritis.  

In the instant case there is competent evidence of inservice 
thoracic spine and chest wall injuries.  Moreover, the 
veteran has testified that he has had thoracic and chest wall 
pain for a number of years following these inservice 
injuries.  Furthermore, on the most recent VA examination, 
the veteran was diagnosed with periodic thoracic spine pain, 
which the examiner indicated might have been related to the 
veteran's inservice injuries, resulting from a change in 
biomechanics due to the injury.  Thus, competent evidence of 
a current disability and of a possible nexus between that 
disability and service has been provided.  

Accordingly, the Board finds that the veteran's claims for 
service connection for thoracic spine and chest wall 
disorders are well grounded.  The Board also finds that 
additional development is necessary in order to afford the 
veteran due process and comply with the duty to assist.  This 
development is addressed in the remand portion of the 
decision.


Hemorrhoids

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for hemorrhoids is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

Service connection is presently in effect for hemorrhoids, 
which has been assigned a noncompensable disability 
evaluation.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(1999), a noncompensable evaluation is warranted for mild or 
moderate hemorrhoids.  A 10 percent evaluation is warranted 
for large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.

During service, the veteran was found to have hemorrhoids on 
several occasions.  At the time of his May 1997 VA 
examination, the veteran reported that he first developed 
hemorrhoids in 1977.  He noted that this problem worsened in 
the 1980's.  The veteran indicated that he now controlled his 
hemorrhoids with diet.  He stated that he had pain when 
sitting on hard surfaces and that he used a balloon donut to 
prevent the pain.  He noted that he had not sought any 
medical attention.  Physical examination revealed three 
hemorrhoids that were one centimeter in diameter, non-
thrombosed, and non-inflamed.  The veteran reported that he 
was employed as a network installer.  

At the time of his July 1997 hearing, the veteran reported 
that he was using Preparation H for his hemorrhoids.  He 
testified that he was not receiving treatment for his 
hemorrhoids and that he had not had any surgery on his 
hemorrhoids.  The veteran indicated that he had occasional 
bleeding, which was mainly streaking of the stool.  The 
veteran noted that certain food items would cause 
constipation.  He reported that the bleeding would occur 
approximately one time per month.  He also noted having 
itching.  He indicated that his hemorrhoids were affected by 
the amount of driving he had to do for his job.  He testified 
that if he had to do a lot of driving his hemorrhoids would 
become more of a problem.  He stated that it was his belief 
that his hemorrhoids warranted a 10 percent disability 
evaluation.  

In November 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that hemorrhoids had been present since 1977 or 
1978.  He stated that he would have occasional rectal 
bleeding but that this was controlled by diet.  He avoided 
having hard stool by properly dieting and used a donut when 
doing a lot of driving or sitting.  

Rectal examination revealed internal and external 
hemorrhoids, which the examiner described as moderate.  

The Board is of the opinion that a compensable evaluation is 
not warranted for the veteran's hemorrhoids.  At the time of 
his May 1997 VA examination, the veteran was noted to have 
only three one centimeter in diameter hemorrhoids, which were 
non-thrombosed and non-inflamed.  At the time of his November 
1997 VA examination, the veteran was found to have both 
internal and external hemorrhoids, but they were described as 
moderate.  While the veteran may have had to alter his diet 
in order to prevent flare-ups, the criteria necessary for an 
increased evaluation have not been met, as he has not been 
shown to have large or thrombotic hemorrhoids which are 
irreducible or have excessive redundant tissue.

The Board has also considered all applicable provisions of 
38 C.F.R. Parts 3 and 4 but finds no basis for an allowance.  
In this regard, the Board notes 38 C.F.R. § 3.321(b)(1) 
provides that in an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1) (1999).

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his disabilities.  Accordingly, the Board will not 
consider referral for consideration of an extra-schedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for residuals of a head injury/headaches 
is denied.  

The veteran has submitted well-grounded claims of service 
connection for residuals of a thoracic spine injury and chest 
wall syndrome.  

A compensable evaluation for hemorrhoids is denied.


REMAND

With regard to the veteran's claim for service connection for 
residuals of a head injury/headaches, the examiner's opinion 
that it is difficult to ascertain whether the veteran's 
current headaches are related to his inservice injury is 
insufficient to render a proper determination on the issue of 
service connection for residuals of a head injury/headaches. 

With regard to the veteran's claims for service connection 
for a thoracic spine injury and chest wall injury, the Board 
notes that the VA examiner, at the time of the December 1997 
VA examination, indicated that the veteran had periodic 
thoracic spine pain.  He also noted that the veteran's 
injuries may have changed his biomechanics and that over the 
course of time this could have developed into arthritis or 
other disorders.  The Board is of the opinion that additional 
development is warranted to determine what, if any disorders, 
result from the veteran's thoracic spine or chest wall 
injuries.  

With regard to the veteran's claim for an increased 
evaluation for cervical strain with minimal left C3-4 foramen 
narrowing, the Board notes that the veteran is currently 
evaluated as 20 percent disabled under Diagnostic Code 5293.  
At the time of the most recent VA examination, the veteran 
was found to have some numbness over the ulnar distribution 
of the left hand.  The ulnar nerve was not tender in the 
groove and there was no positive Tinel's sign.  The examiner 
noted that the veteran's neuropathy could possibly be of 
central origin.  A diagnosis of chronic neck strain with left 
ulnar neuropathy was rendered at that time.  The Board 
observes that one of the criteria necessary for determining 
whether an increased evaluation is warranted under Diagnostic 
Code 5293, is the absence or presence of neuropathy 
attributable to the service-connected disability.  Based upon 
the examiner's most recent findings, the Board is unable to 
determine whether an increased evaluation is warranted.  As 
such, additional development is necessary.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

1.  The RO should request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any headaches or head injury residuals or 
any thoracic, chest wall, or cervical 
injuries, or their residuals since 
service.  After securing the necessary 
release(s), the RO should obtain legible 
copies of all records not already 
contained in the claims folder, to 
include any identified VA clinic or 
medical center.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations of the cervical spine, the 
thoracic spine, and the chest wall to 
determine the nature and etiology of any 
thoracic or chest wall disorder and the 
nature and severity of his service-
connected cervical strain with minimal 
left C3-4 narrowing.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.

With regard to the chest wall and the 
thoracic spine, the examiners are 
requested to render an opinion as to 
whether the veteran currently has any 
thoracic spine or chest wall disorders.  
If so, the examiners are requested to 
render an opinion as to the etiology of 
this disorder(s) and whether it is at 
least as likely as not that they had 
their onset inservice or are related to 
any inservice injuries.  

With regard to the service connected 
cervical strain with minimal left C3-4 
foramen narrowing, if loss of range of 
motion is present, the examiners should 
comment on whether the loss of range of 
motion is mild, moderate, or severe as 
well as the reason for the loss of 
motion.  The examiners are further 
requested to carefully elicit from the 
veteran all pertinent subjective 
complaints with regard to the neck and to 
make specific findings as to whether each 
complaint is related to the service-
connected cervical strain with minimal 
left C3-4 foramen narrowing.  The 
examiners are also requested to comment 
on the absence or presence of the 
following: recurrent attacks; recurrent 
attacks with intermittent relief; 
symptoms compatible with neuropathy with 
characteristic pain and demonstrable 
muscle spasm; or other neurological 
findings appropriate to site of diseased 
disc, little intermittent relief.  The 
examiners are further requested to render 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.

The examiners are also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected cervical strain 
with minimal left C3-4 foramen narrowing?

	(b) Does the service-connected 
cervical strain with minimal left C3-4 
foramen narrowing cause weakened 
movement, fatigability, or 
incoordination?  If so, the examiners 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
cervical strain with minimal left C3-4 
foramen narrowing, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
cervical strain with minimal left C3-4 
foramen narrowing, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected cervical strain with minimal 
left C3-4 foramen narrowing.

3.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the nature and etiology of any 
headache disorder or residuals of a head 
injury.  All appropriate tests and 
studies should be performed.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner is requested 
to render an opinion as to whether the 
veteran has a chronic headache disorder, 
and, if so, the etiology of the disorder, 
and whether it is at least as likely as 
not that it is related to any headaches 
reported by the veteran in service or any 
injury sustained by the veteran in 
service.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies, or 
opinions requested, appropriate 
corrective action should be implemented.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for residuals of a 
head and back injuries and chest wall 
syndrome.  The RO should also 
readjudicate the claim for an increased 
evaluation for cervical strain with 
minimal left C3-4 foramen narrowing, with 
review including consideration of the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, and 4.59, and DeLuca v. Brown 
8 Vet. App. 202 (1995).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should then be returned to the Board for 
further appellate consideration, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals









